Order entered May 31, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-00587-CV

    BETTER BUSINESS BUREAU OF METROPOLITAN DALLAS, INC., Appellant

                                                  V.

                                     BH DFW, INC., Appellee

                        On Appeal from the 14th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-12-00921

                                              ORDER
        Before the Court is BH DFW, Inc.’s May 30, 2013 Motion to Add Appellee Counsel.

We GRANT the motion. The Clerk is DIRECTED to add Robert Teir as counsel for BH DFW,

Inc. and to direct electronic notices of filings in this matter to Mr. Teir.


                                                         /s/    ROBERT M. FILLMORE
                                                                JUSTICE